STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 5, 2016
              Plaintiff-Appellee,

v                                                                  No. 323325
                                                                   Monroe Circuit Court
CRYSTALANN MARIE BOWERS,                                           LC No. 13-040720-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and CAVANAGH and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals by leave granted her departure sentence for her plea-based conviction
of involuntary manslaughter, MCL 750.321. The minimum range recommended by the
sentencing guidelines was 19 months to 38 months, but defendant was sentenced to 71 months to
15 years’ imprisonment. We affirm, but remand for further sentencing proceedings consistent
with this opinion.

        On February 5, 2013, defendant arrived at a motel with her boyfriend Bradley Ravary and
the victim, Thayer Stump Jr. Over the next three days, the group stayed in their motel room
consuming crystal methamphetamine. On the evening of February 7, 2013, Stump told
defendant and Ravary that he had not slept since they arrived at the motel because of his
methamphetamine use and was tired. Stump asked defendant to purchase heroin which would
bring down his high and help him sleep. Defendant left the room, purchased heroin, and then
returned to their room.

        At approximately 11:00 p.m., Stump was injected with the heroin and almost
immediately told defendant and Ravary that he was tired and fell asleep. Defendant and Ravary
heard Stump begin to snore and also heard a period of labored breathing. Defendant or Ravary
then threw a pillow in Stump’s direction to quiet him down. Ravary testified that at 2:30 a.m. he
became concerned when he noticed that Stump had stopped snoring. He then observed that
Stump had stopped breathing, splashed ice water on his face trying to wake him, and called 911.
During this time, defendant cleaned up the drug paraphernalia in their room. Stump was
eventually declared dead at the motel.

       Defendant argues that the trial court abused its discretion in departing upward from the
minimum sentencing guidelines range of 19 to 38 months’ imprisonment because the articulated
reasons for the departure sentence were not substantial and compelling. We need not review
                                               -1-
defendant’s argument because the requirement that a trial court justify a departure sentence with
a substantial and compelling reason was struck down in People v Lockridge, 498 Mich. 358, 391;
870 NW2d 502 (2015). See People v Steanhouse, ___ Mich App ___; ___ NW2d ___ (Docket
No. 318329, issued October 22, 2015); slip op at 21 n 14. A departure sentence is now reviewed
for reasonableness. Lockridge, 498 Mich. at 392.

        A reasonable sentence under Lockridge is a sentence that fulfills the principle of
proportionality set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990) and its
progeny. Steanhouse, ___ Mich App at ___; slip op at 24. That is, a sentence must be
“proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
Milbourn, 435 Mich. at 636. The Milbourn Court held that “departures are appropriate where the
guidelines do not adequately account for important factors legitimately considered at
sentencing,” id. at 657, but the extent of the departure must also satisfy the principle of
proportionality, id. at 660. Factors that have been considered under the proportionality standard
include (1) the seriousness of the offense, (2) factors not considered by the guidelines, including
the relationship between the victim and the defendant, the defendant’s conduct while in custody,
expressions of remorse, as well as the defendant’s rehabilitation potential, and (3) factors that
were inadequately considered by the guidelines in a particular case. Steanhouse, ___ Mich App
at ___; slip op at 24.

        At the time of defendant’s sentencing, neither Lockridge nor Steanhouse had been
decided so “the trial court was unaware of and not expressly bound by a reasonableness standard
rooted in the Milbourn principle of proportionality at the time of sentencing.” Steanhouse, ___
Mich App at ___; slip op at 25. The appropriate remedy is to remand this matter to the trial court
for a hearing under United States v Crosby, 397 F3d 103 (CA 2, 2005), as discussed in
Steanhouse, ___ Mich App at ___; slip op at 25, and explained in Lockridge, 498 Mich. at 395-
399. “[T]he purpose of a Crosby remand is to determine what effect Lockridge would have on
the defendant’s sentence, so that it may be determined whether any prejudice resulted from the
error.” People v Stokes, ___ Mich App ___; ___ NW2d ___ (Docket No. 321303, issued
September 8, 2015); slip op at 11. Under the new reasonableness standard, resentencing could
result in defendant receiving a more severe sentence; thus, she must have an opportunity to avoid
resentencing by promptly notifying the trial court that resentencing will not be sought. Id.; slip
op at 11-12. “If ‘notification is not received in a timely manner,’ the trial court shall continue
with the Crosby remand procedure as explained in Lockridge.” Id.; slip op at 12, quoting
Lockridge, 498 Mich. at 398.

       Defendant also argues that, if her request for resentencing is granted, resentencing should
be before a different judge. In support of her argument, defendant relies on People v Evans, 156
Mich. App. 68; 401 NW2d 312 (1986), which set forth the following three-part test:

       (1) whether the original trial judge would reasonably be expected upon remand to
       have substantial difficulty in putting out of his or her mind previously-expressed
       views or findings determined to be erroneous or based on evidence that must be
       rejected, (2) whether reassignment is advisable to preserve the appearance of
       justice, and (3) whether reassignment would entail waste and duplication out of
       proportion to any gain in preserving the appearance of fairness. [Id. at 72
       (citation omitted)].

                                                -2-
Defendant claims that the sentencing judge’s brief comment regarding “bad press” for a sentence
issued in a different case, as well as comments about “a demonstration against heroin and [that]
heroin was a large community problem,” entitled her to resentencing before a different judge to
preserve the appearance of justice. Defendant also argues that these comments demonstrate that
the trial judge was “not an unbiased or impartial decisionmaker” and, thus, the trial judge should
be disqualified under MCR 2.003(C)(1)(a). We disagree.

        First, resentencing is required in this case because of the post-sentencing decisions in
Lockridge and Steanhouse, not because the trial court’s sentence was erroneous; thus, the first
part of the Evans’ test is not met. Second, we have reviewed the trial court’s comments in
context and they give us no cause for concern that its sentencing decision was based on
inappropriate considerations. In fact, the court discussed at length the requirement that sentences
be individualized and proportionate, noting that: “The relevancy of proportionality is obvious; as
in any civilized society, punishment should be made to fit the crime and the criminal.” Third, for
disqualification to be warranted under MCR 2.003(C)(1)(a), the trial judge must be shown to be
personally and actually biased or prejudiced for or against a party. See Cain v Mich Dep’t of
Corrections, 451 Mich. 470, 495-496; 548 NW2d 210 (1996). The challenged comments here do
not demonstrate that the trial judge was actually and personally biased against defendant, and
there is no indication that the sentence imposed was the product of any such bias or prejudice.
Again, the trial judge made it clear that the sentence imposed was based on the circumstances
surrounding the offense and the offender. Accordingly, defendant’s request that resentencing
occur before a different judge is denied.

      We affirm, but remand for further sentencing proceedings consistent with this opinion.
We do not retain jurisdiction.



                                                            /s/ Kathleen Jansen
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Elizabeth L. Gleicher




                                                -3-